In re McGuffrey, George Don; — Defendants); applying for supervisory and/or remedial writs; Parish of Bossier, 26th Judicial District Court, Div. “D”, No. 62055.
The relator represents that the district court has failed to act timely on a “motion for designation of records and petition for writ of mandamus” he has filed on or about October 6, 1990. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court.